PER CURIAM.
On July 11, 1977 the Kentucky Bar Association charged Littleton with the following unprofessional and unethical conduct:
“On or about August 20, 1974, John Willie Bays, whose last known address is 808 Webster Avenue, Grayson, Kentucky, was injured while performing work for his employer. In or about December, 1975, Mr. Bays employed Respondent to file a claim before the Workman’s Compensation Board. An agreement as to fees was made and Mr. Bays signed medical release forms. Thereafter, Respondent neglected the case entrusted to him and no claim was ever filed. No communication was made to Mr. Bays by Respondent despite numerous attempts by Mr. Bays to contact him.”
Littleton filed no answer to the charge. Consequently the matter was referred to the Board of Governors for disposition, pursuant to RAP 3.210. The board found Lit-tleton guilty of the charge and recommended to this court that he be publicly reprimanded and required to pay the costs of this action. Littleton has made no response to the recommendation of the Board.
We have independently reviewed the record in this case and are convinced as was the Board that Littleton is guilty as charged. However, we are of the opinion that the punishment recommended by the Board is utterly inadequate in the light of our decisions in Kentucky Bar Association v. Martin, Ky., 558 S.W.2d 173 (1977); Kentucky Bar Association v. Clem, Ky., 554 S.W.2d 360 (1977); Kentucky Bar Association v. Dillman, Ky., 554 S.W.2d 362 (1977); Kentucky Bar Association v. Murphy, Ky., 459 S.W.2d 295 (1976); Kentucky Bar Association v. Dillman, Ky., 539 S.W.2d 294 (1976); Kentucky Bar Association v. Vincent, Ky., 538 S.W.2d 39 (1976). Littleton *6should be suspended from the practice of law for a period of two years and directed to pay the costs of these proceedings.
It is so ordered.
All concur except STEPHENSON, J., who did not sit.